Citation Nr: 1107600	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable initial rating for degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to January 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which inter alia, granted service 
connection for degenerative disc disease of the lumbar spine 
(claimed as spinal disc injury L1-L2/L5-S1 and arthritis) and 
assigned an initial noncompensable rating.  The Veteran filed a 
timely appeal in June 2007 and perfected that appeal via a 
February 2008 substantive appeal.

In his substantive appeal, the Veteran initially requested that 
this matter be scheduled for a local hearing before the Board.  
That request, however, was later withdrawn by the Veteran in 
December 2008.  No subsequent request to schedule a new hearing 
has been made.  This matter now comes to the Board for its 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

By way of procedural history, the Veteran's claim for service 
connection for degenerative disc disease of the lumbar spine was 
initially filed in June 2006.  Only four months later, in October 
2006 and while his service connection claim was pending, the 
Veteran sustained extensive non-service related fractures to his 
thoracic spine that have rendered him paraplegic.  Service 
connection for the lumbar spine disorder was granted in the March 
2007 rating decision which is the subject of this appeal.  
Throughout the course of the appeal, a noncompensable disability 
rating has been assigned for the lumbar spine disability.

As a preliminary matter, the Board first notes that in a February 
2011 informal brief presentation, the Veteran, through his 
representative, clarifies that his claim of entitlement to a 
compensable rating is based upon neurological residual symptoms 
of his service-connected lumbar spine disability which are 
purportedly evident in the record.  In the brief, the 
representative specifically directs VA's attention to an August 
2005 private radiology study from Tricounty Radiology and an 
August 2005 private opinion from Dr. M.S. of Walterboro Family 
Practice Associates.  According to the Veteran, these records 
reportedly document ongoing and worsening low back symptoms and 
functional limitations which existed before his non-service 
connected thoracic spine injury.  The brief also points out that 
a 2004 MRI report was not available for review by the VA examiner 
in a previous VA examination which was performed in 2007.

Although the Veteran asserts that the cited private records from 
August 2005 are of record, a review of the evidence does not 
indicate that any records pertaining to treatment earlier than 
February 2006 have been associated with the claims file.  
Similarly, documentation in the claims file does not indicate 
that any records for treatment since September 2008 have been 
obtained.  Under the circumstances, efforts must be made to 
contact the Veteran to ascertain the names and addresses for 
Tricounty Radiology, Walterboro Family Practice Associates, and 
any other VA or private medical facilities that provided 
treatment for his low back disorder prior to August 2005 and 
since September 2008.  Thereafter, efforts must be made to obtain 
the treatment records identified by the Veteran.

Additionally, an inquiry to the Social Security Administration 
(SSA) in April 2007 revealed that the Veteran is receiving SSA 
disability benefits.  Subsequent VA treatment records appear to 
indicate that the basis of his SSA disability benefits is a 
determination of disability arising out of the non-service 
related thoracic spine injury.  Nonetheless, given the nature of 
the disability that is the basis of the Veteran's SSA disability 
benefits, treatment records in the Veteran's SSA file are likely 
to be relevant to the current severity of the Veteran's lumbar 
spine disability and any neurological symptoms arising therefrom, 
and moreover, may assist VA in determining what disability arises 
out of the Veteran's service-connected lumbar spine disorder, as 
distinct from his non-service connected thoracic spine disorder.  
Under the circumstances, efforts must be made to obtain the 
Veteran's SSA records.

The claims file also shows that the Veteran was afforded VA spine 
examinations in January and August of 2007.  In the February 2011 
brief, the Veteran contends that these examinations are 
insufficient in that they fail to consider either the 
aforementioned treatment records or functional loss factors, as 
required under DeLuca v. Brown, 8 Vet. App. 202(1995).

Additionally, the Board finds that the VA examination reports of 
January and August of 2007 appear to offer opinions that are 
incomplete for the purposes of this appeal and which also fail to 
address pertinent evidence in the claims file.  In the August 
2007 report, the VA examiner finds that there is no evidence of 
degenerative disc disease of the lumbar spine, based upon x-rays 
of the spine taken that day.  The Board notes, however, that the 
x-rays taken at the VA examination revealed a bilateral pars 
defect at L5-S1 with first degree slippage and compression of the 
existing nerve roots.  The x-rays also revealed a bilateral 
neural foraminal stenosis which was secondary to the slippage.  
Moreover, earlier VA treatment records document complaints of 
burning and numbness in the low back and legs which were 
reportedly present since 2003.  A VA bone study of the lumbar 
spine performed in November 2007 "moderate evidence of 
degenerative/arthritis changes in the lower lumbar spine."  
Nonetheless, the VA examiner does not address this evidence in 
the August 2007 report, nor does he offer an opinion as to 
whether the disc slippage, nerve compression, and neural 
foraminal stenosis which are evident in x-rays taken at his 
examination are related to the Veteran's service-connected lumbar 
spine disorder and are manifested by current radicular symptoms.  
Based upon the foregoing, the Veteran must be scheduled for a new 
VA examination to determine the nature and severity of his 
reported neurological symptoms; to determine what symptoms (if 
any) may be determined to have arisen from the service-connected 
lumbar spine disorder as distinct from his non-service connected 
thoracic spine disorder; and, if such distinctions can be made, 
the extent of those disabilities that arise out of the lumbar 
spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim for a compensable 
initial rating for degenerative disc 
disease, lumbar spine.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate his claim, and further, must 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  

The Veteran must also be provided a VA 21-
4142 release and be requested to provide on 
the release the addresses for Tricounty 
Radiology and Walterboro Family Practice 
Associates, as well as the name(s) and 
address(es) of any other VA or private 
medical facilities that provided treatment 
for his lumbar spine disorder before 
February 2006 and since September 2008.  
Efforts must also be made to ascertain from 
the Veteran the name and address of the 
facility which performed the 2004 spine 
MRI, as referenced in his representative's 
February 2011 informal brief.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file must be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records yields negative 
results, documentation to that effect must 
be included in the claims file.

3.  The RO must contact SSA and request 
the Veteran's SSA records.  All records 
obtained pursuant to this request must be 
included in the claims file.  If the 
search for such records yields negative 
results, documentation to that effect must 
be included in the claims file.

4.  Then, after the preceding remand 
actions have been performed, the Veteran 
must be afforded a VA examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected lumbar spine disorder.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.

All tests and studies deemed necessary by 
the examiner must be performed.  With 
respect to the lumbosacral spine, in 
discussing the relevant clinical findings, 
the examiner must specifically note the 
Veteran's present symptoms and complaints 
including:  any reported incapacitating 
episodes (doctor-prescribed bedrest) and 
their durations;  hospitalizations, 
surgeries, or interference with employment 
and/or activities of daily living; findings 
of intervertebral disc syndrome; findings 
of ankylosis of the spine; thoracolumbar 
range of motion to the extent that it may 
be tested; any findings of further 
functional loss marked by additional loss 
of motion, pain, weakness, or fatigue after 
repetitive motion; any findings of muscle 
spasm, guarding, localized tenderness, 
abnormal gait, abnormal spine contour (such 
as scoliosis, reversed lordosis, or 
abnormal kyphosis), vertebral body fracture 
with loss of 50 percent or more of height; 
and radiculopathy or other neurological 
component. 

The examiner is also requested to offer an 
opinion as to whether the individual 
symptoms demonstrated on examination and 
documented in the record may be determined 
to be arising out of the Veteran's service-
connected lumbar spine disability, as 
distinct from his non-service connected 
thoracic spine disability.  To the extent 
that it is possible that the Veteran's 
symptoms from his lumbar spine disorder may 
be separately identified from those 
relating to his thoracic spine disorder, 
the examiner must also offer an opinion as 
to the level of disability.  However, if it 
cannot be ascertain which symptoms are 
attributable to which disability, the 
examiner must so state.  As to as any 
demonstrated radiculopathy, the examiner 
must describe the nature and extent of such 
radiculopathy in terms of severity (i.e., 
mild, moderate, severe).  In addressing the 
relevant clinical findings, the examiner 
must also note the location and severity of 
any neurological symptoms and the nerve 
groups involved.

A complete rationale must be given for all 
opinions and conclusions.  Such rationale 
must include a discussion of all relevant 
evidence in the claims file and supporting 
medical principles, and must be expressed 
in a typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to a compensable initial rating 
for degenerative joint disease, lumbar 
spine, must be readjudicated.  Separate 
disability ratings for any radiculopathy in 
the Veteran's lower extremities should also 
be considered.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


